Title: To George Washington from Moses Hazen, 1 March 1783
From: Hazen, Moses
To: Washington, George


                        
                            Sir
                            Pompton 1st March 1783
                        
                        I had yesterday the Honr of addressing your Excellency on the Subject of Lieut: Kenneys Trial to Which I
                            refer. Since I wrote that letter I have received from the ajutant Genl office; the report of the Board of genl officers on
                            the Charges exhibited against the Judge advocate Mr Edwards; and the opinion of the Genl CourtmMartial on the Late Trial
                            of major J: R: Reid of my Regiment, Confirmed by your Excellencys orders.
                        I have on this occasion to request your Excellency’s leave to wait on you at Newburg on some public business
                            which I cannot with so much propriety commit to writing. I have the Honr to be with great respect Your Excellencys most
                            obedient and most Devoted Hume Servant
                        
                            Moses Hazen
                        
                    